Citation Nr: 1219879	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  07-24 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cellulitis, bilateral lower extremities, to include as secondary to service-connected left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and May 2006 Regional Office (RO) in Chicago, Illinois rating decisions, which denied the claim on appeal.

The Veteran had a hearing before the undersigned Veterans Law Judge in July 2009.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board for further development in September 2009 and March 2011.  In addition, the Board requested an opinion from a physician from the Veterans Health Administration (VHA) in October 2011 and an addendum to the resulting opinion in December 2011.  The requested development having been completed, the case is once again before the Board.


FINDING OF FACT

The preponderance of the evidence demonstrates that bilateral lower extremity cellulitis was not caused or permanently aggravated by the Veteran's military service, to include as a result of his service-connected left inguinal herniorrhaphy.


CONCLUSION OF LAW

Service connection for cellulitis of the bilateral lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in November 2005, August 2006, and November 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Several of the letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted above, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/AVLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap, 21 Vet. App. at 118.  

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Moreover, during the July 2009 Board hearing the undersigned discussed with the Veteran the elements necessary for establishing entitlement to service connection, specifically the necessity of establishing a link between his lower extremity cellulitis and his service-connected herniorrhaphy.  The Veteran expressed understanding of the requirements and his representative noted discussing the requirements with the Veteran prior to the hearing.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Board notes that during the July 2009 Board hearing the Veteran indicated ongoing private treatment for his cellulitis at a private facility with two physicians.  The Board finds that a remand to obtain these records is not necessary because one of the physicians provided a statement to a VA representative by phone that he was unaware of a link between the Veteran's service-connected herniorrhaphy and any lower extremity cellulitis.  In addition, during the July 2009 Board hearing, the Veteran indicated that he would attempt to obtain a statement from these physicians opining a link between his claimed cellulitis and the herniorrhaphy.  The Board notes that despite multiple requests to provide further medical information in his possession, the Veteran has not provided such a statement.  While VA has a duty to assist the veteran in substantiating his claim, that duty is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA).  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  In this case, the Board notes that the Veteran was provided a VA examination in March 2006, wherein the Veteran was not diagnosed with bilateral lower extremity cellulitis.  Based on the evidence of record, the Board remanded the claim in September 2009, in relevant part, to afford the Veteran an additional VA examination for his claimed cellulitis.  The resulting October 2010 VA examination resulted in a diagnosis of recurrent left lower extremity cellulitis with intermittent left lower extremity edema.  The October 2010 examiner considered the Veteran's claims of swelling in the left lower extremity beginning about one year following his herniorrhaphy and his assertion that he had lower extremity cellulitis as a result of that herniorrhaphy; however the examiner concluded that it was more likely than not that the Veteran's disability was not caused or permanently aggravated by his herniorrhaphy.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and medical records, the Veteran's reported history, his current symptoms, and a physical examination.  In addition, regarding the Veteran's claim that his bilateral lower extremity cellulitis was caused or aggravated by his service-connected left inguinal herniorrhaphy a VHA medical opinion from November 2011 and addendum from December 2011 concluded that it was less likely than not that the Veteran's current left lower extremity cellulitis was caused or aggravated by his service-connected left inguinal herniorrhaphy.  The Board, therefore, finds the October 2010 VA examination report and June 2011 addendum and the November 2011 VHA medical opinion and December 2011 addendum opinion, in total, to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board has considered the Veteran's representative's argument in a February 2011 written statement that the VA examination was inadequate because the RO failed to associate VA medical records with the claims file prior to the VA examination, as directed in the September 2009 Board remand.  The Board acknowledges that the medical records were not associated with the claims file until January 2011, several months after the October 2010 VA examination; however, the October 2010 VA examination report specifically notes review of both the claims file and the VA medical records.  As such, the examiner clearly had access to and reviewed the VA medical records through the time of the examination.  As such, the Board finds that the Veteran was not prejudiced by the RO's failure to associate the VA treatment records with claims file until after the examination.  In addition, any such error was cured by the subsequent November 2011 VHA medical opinion and December 2011 addendum.  As such, for the reasons outlined above, the Board finds that there has been substantial compliance with its September 2009 and March 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2006).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board observes that the provisions of 38 C.F.R. § 3.310 were amended effective as of October 20, 2006, during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by service-connected one is judged.  Although the VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the Veteran to establish a pre-aggravation baseline level of disability for the non-service connected disability before an award of service connection based on aggravation may be made.  This had not been the VA's practice and thus suggests that the recent change amounts to a substantive change in the regulation.  For this reason and as the Veteran's claim was pending before the regulatory change was made, the Board will consider his claim under the prior version of 38 C.F.R. § 3.310 as it is more favorable to the Veteran.

The Veteran has been service-connected for left inguinal herniorrhaphy since May 2004.  The Veteran claims that his current bilateral lower extremity cellulitis was caused by his service-connected herniorrhaphy.  Specifically, the Veteran appears to contend that his lower extremity cellulitis began approximately one year after his herniorrhaphy during his military service.  

The Veteran's service treatment records do not indicate complaints, treatment, or diagnoses of cellulitis.  During basic training, the Veteran began to experience left lower quadrant pain.  A subsequent Medical Board narrative summary noted that the Veteran had been in service 11 days.  At that time, the Veteran reported a left inguinal herniorrhaphy approximately one year previously, wherein an atrophied left testicle also was brought down into the scrotal sac.  Since that time, the Veteran reported persistent pain on movement of the left leg.  On examination, there was abundant scar tissue in the area.  The Veteran's present condition was noted to be good except that he was unable to perform his military duties.  The diagnosis was status post left inguinal herniorrhaphy with abundant scarring.  It was recommended that the Veteran be separated from service.  A subsequent February 1973 separation examination noted post left inguinal herniorrhaphy with abundant scar tissue in the left groin and distinct pain on movement.  Examination of the lower extremities was normal.

After service, in February 2004 the Veteran sought emergency treatment at the VA.  At that time, the Veteran reported that approximately one week previously he developed swelling of the left ankle and that over the course of the week the swelling of the left leg decreased.  During that time, however, the right ankle began to swell and that over the last day it had been tender, warm, and erythematous.  On examination, there was non-pitting edema of the right lower extremity about the ankle about one-third of the way up the calf.  There also was erythema overlying the medial aspect of the right lower extremity from just proximal to the medial malleolus to about one-third up the calf.  The assessment was erythema/swelling of the right ankle and the differential included cellulitis, deep vein thrombosis (DVT), or nephrosis.  The Veteran was prescribed cephalexin and told to return in one week.  The Veteran returned for treatment in March 2004.  At that time, the Veteran reported no past medical history that he or the physician attributed to the current lower extremity problems.  The physician also noted the history of hernia repair.  Following examination, the examiner diagnosed resolving cellulitis that the examiner stated was likely due to tinea / venous insufficiency.  The next day the Veteran again sought treatment for his resolving right ankle problems.  The examiner noted the Veteran's left inguinal herniorrhaphy in the 1970s, but stated that there was no significant past medical history for the right ankle.

During private treatment in March 2005 the Veteran reported long-standing groin pain.  The Veteran did not report associated cellulitis or lower extremity problems.  An April 2005 VA treatment record noted a 20 year reported history of left inguinal pain.  In addition, the Veteran reported occasional right leg swelling.  The examiner noted a past medical history of right lower extremity cellulitis that was likely due to venous insufficiency.

The Veteran was afforded a VA dermatological examination in March 2006.  The March 2006 VA examination report noted the Veteran had not been treated for cellulitis in service, but had been treated for lower extremity cellulitis in 2004.  The Veteran stated that the swelling of his legs started when he was in service and when he was released from service.  The Veteran also reported that his legs still swelled occasionally.  On examination, however, there was no observed swelling and the examiner described the Veteran's condition as intermittent and non-worsening.  As to a diagnosis, the examiner noted there was no cellulitis found at the examination.  A separate document listed the diagnosis from the examination report as cellulitis by history, exam clear today, and opined that it was not more likely than not related to service.

In support of his claim, the Veteran submitted a March 2007 treatment record from a private physician that indicated, "Patient stated he had left inguinal operation in 1972.  He has suffered from recurrent 'cellulitis' of left leg since then."  The RO contacted the private physician in June 2007 to ask whether it was as likely as not that his recurrent cellulitis of the legs was related to his hernia surgery in 1972.  The physician stated that he felt it was not.

In September 2007, during treatment for substance abuse, the Veteran's current medical problem list included cellulitis.  A June 2008 discharge summary from a substance abuse treatment program noted that the Veteran's current problems at discharge included cellulitis.

The Veteran was afforded an additional VA examination in October 2010.  The examiner noted review of the claims file and medical records.  At that time, the Veteran reported that during active duty he developed left lower extremity cellulitis following left hernia repair that had been completed approximately one year previously.  The examiner noted the Veteran's discharge based on the recommendations of the medical board and their diagnosis of status post left inguinal herniorrhaphy with abundant scarring.  The Veteran reported recurrent cellulitis of his leg, which he treated with rest and elevation.  He denied cellulitis in the right leg.  The examiner noted documentation of intermittent treatment for left leg swelling and pain since February 2010.  The Veteran reported swelling of the left leg three times per month and lasting approximately two days, for which he received antibiotics intermittently.  On examination, there was no current erythema or edema of the lower extremities.  Based on the Veteran's representations and medical evidence of record, the examiner diagnosed recurrent left lower extremity cellulitis with intermittent left lower extremity edema.  As to etiology, the examiner opined that the cellulitis was less likely as not caused by or a result of or permanently aggravated by military service.

The Board remanded the claim in March 2011 to obtain a supplemental opinion from the October 2010 examiner regarding the Veteran's secondary claim.  In the resulting June 2011 addendum, the examiner noted that an additional opinion was requested regarding whether the left lower extremity cellulitis was caused by, the result of, or permanently aggravated by the Veteran's left inguinal herniorrhaphy.  The examiner, however, provided an opinion only as to direct service connection, again opining that the Veteran's left lower extremity cellulitis was less likely than not caused by or a result of or permanently aggravated by military service. 

A November 2011 medical opinion from a VHA physician discussed the Veteran's in-service and post-service history and concluded that the Veteran's bilateral lower extremity cellulitis was less likely than not caused by or a result of or permanently aggravated by military service.  As to rationale, the physician noted that the 1973 service treatment records found left groin scar tissue, but failed to mention any other extremity abnormalities.  In addition, the scar tissue was documented in records as present in the left groin and, therefore, would less likely than not affect the right lower extremity as claimed.  In addition, a January 2005 MRI to evaluate groin pain was essentially normal.  Finally, the in-service Medical Board documentation and other service treatment records were silent for any mention of cellulitis in the extremities.

In a December 2011 addendum, the VHA physician concluded that based on the same rationale discussed in the November 2011 VHA opinion it was less likely than not that the Veteran's bilateral lower extremity cellulitis was caused or permanently aggravated by the service-connected residuals of the left inguinal herniorrhaphy.

It is clear from the record that the Veteran has lower extremity cellulitis.  As noted above, the Veteran contends that this disability was proximately caused by his service-connected left inguinal herniorrhaphy.  The Board has considered, therefore, whether the Veteran's current lower extremity cellulitis is proximately due to or the result of his service-connected left inguinal herniorrhaphy.  Based on the evidence of record, the Board concludes it is not.

The Board finds the opinions expressed in the November 2011 VHA physician's report and December 2011 addendum to be highly probative.  The report and addendum were based on a complete review of the claims file, including the Veteran's contentions, service treatment records, and the VA examination reports.  Further, a complete and through rationale is provided for the opinions rendered.  Despite the Veteran's claims of a relationship between his left inguinal herniorrhaphy and his lower extremity cellulitis, the physician concluded otherwise, based on the rationale discussed above.  The physician's conclusion is fully explained and consistent with the evidence of record.  

The VHA physician's conclusion also is supported by the June 2007 statement of the Veteran's private physician who, when contacted by VA, indicated that it was less likely than not that the Veteran's left lower extremity cellulitis was related to the 1972 hernia surgery.  In addition, various VA treatment records have attributed the Veteran's cellulitis to venous insufficiency and not to the inguinal hernia repair.  Thus, there is no medical evidence supporting the Veteran's contention that his current lower extremity cellulitis was caused by his left inguinal herniorrhaphy.

The Board also has considered the Veteran's contentions that his lower extremity cellulitis was caused by his left inguinal herniorrhaphy.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of pain, redness, or swelling in the lower extremities.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   Indeed, the Board acknowledges that the Veteran may be capable of diagnosing physically observable non-complex skin or tissue disorders, such as varicose veins.  See Barr, 21 Vet. App. at 309.  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current lower extremity cellulitis and his service-connected left inguinal herniorrhaphy.  As such, the Board ascribes far more weight to the conclusions of the multiple medical professionals that the Veteran's current lower extremity cellulitis was not caused or aggravated by his left inguinal hernia repair.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

In short, the most probative medical evidence specifically rules out a relationship between the Veteran's current lower extremity cellulitis and his service-connected left inguinal herniorrhaphy.  The Board places more weight on the opinion of the competent VHA physician and the Veteran's private physician than on the Veteran's lay assertions that his current lower extremity cellulitis was caused by his left inguinal herniorrhaphy.  As such, no finding of service connection is warranted on a secondary basis.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes also that the Veteran is not entitled to service connection for lower extremity cellulitis on a direct basis.  See 38 C.F.R. § 3.303.

In reaching that decision, the Board has considered the March 2007 private physician's letter that indicated, "Patient stated he had left inguinal operation in 1972.  He has suffered from recurrent 'cellulitis' of left leg since then."  However, a mere transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As this record contains no clinical findings as to lower extremity cellulitis or an opinion as to the etiology as to any diagnosed "cellulitis" it is clear that the examiner was merely transcribing the Veteran's own report as to ongoing symptoms of cellulitis, rather than offering his own opinion.

In addition, the Board finds the opinions expressed in the October 2010 VA examiner's report and June 2011 addendum to be of significant probative value.  The report and addendum were based on an interview of the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and through rationale is provided for the opinions rendered.  As noted, the examiner noted the Veteran's contention that he developed left lower extremity cellulitis approximately one year after his left inguinal hernia repair and while in service.  The examiner indicated, however, that at the time of service there was no indication of swelling or other symptoms of cellulitis of the left lower extremity.  Indeed, the problems during service were attributed to abundant scar tissue at the site of the hernia repair and not due to cellulitis.  The medical records at the time were silent for mention of cellulitis and the separation examination noted normal lower extremities.  The examiner's conclusions are fully explained and consistent with the evidence of record.  

The opinions expressed by the October 2010 VA examiner are supported by the conclusions of the November 2011 VHA physician, which addressed cellulitis in the bilateral lower extremities.  As the physician's conclusions included a thorough rationale for the opinions expressed and the opinions were based on a complete review of the claims file, including the Veteran's contentions, service treatment records, and post-service records, the Board finds them to be of significant probative value.

Thus, the sole evidence that the Veteran's ongoing cellulitis symptoms from service are the Veteran's representations.  Credibility, however, is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's statements as to a continuity of lower extremity cellulitis symptoms from service are inconsistent with other statements made by the Veteran and the objective medical record.  In that regard, as noted above, the Veteran's service treatment records do not indicate complaints, treatment, or diagnoses of lower extremity cellulitis in service, including on his entrance and separation examinations.  After service, the claims file does not indicate a diagnosis of lower extremity cellulitis until early 2004, more than 30 years after service.  The Board finds it extremely significant that during his initial treatment for cellulitis he repeatedly and explicitly denied a relevant past medical history of associated symptoms prior to the onset of symptoms about a week prior to seeking treatment.  The Veteran reported a history of left inguinal pain and problems, but no long-standing history of symptoms associated with lower extremity cellulitis.

The Board has also considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  In this case, however, physical examinations at entrance and separation explicitly found normal lower extremities and during treatment for inguinal hernia problems medical treatment professionals did not transcribe symptoms associated with lower extremity cellulitis.  In addition, when the Veteran finally did seek treatment for lower extremity problems that were diagnosed as cellulitis, more than 30 years after service, the Veteran indicated that the symptoms began about one week previously, denied a past history of associated symptoms, and indicated that he was unsure as to the etiology of the problems.  The Board finds these statements made to a medical professional for the purpose of obtaining treatment of significantly greater probative value than his current statements of a continuity of lower extremity cellulitis symptoms from service, made in the pursuit of VA compensation benefits.  Because of the inconsistent medical evidence of record, the Veteran's inconsistent statements, and the lack of corroborating objective evidence, the Board finds that the Veteran's current allegations of continuity of lower extremity cellulitis symptoms from service less than credible and ascribe them no probative value.  

As there is no credible evidence of a continuity of symptomatology since service, the Veteran's opinion linking his current lower extremity cellulitis to service is not competent or credible, and there is no other lay or medical evidence linking any current lower extremity cellulitis to any incident of military service, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection on a direct basis.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.



ORDER

Entitlement to service connection for cellulitis, bilateral lower extremities, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


